Citation Nr: 9936115	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In January 1996, the veteran withdrew the claims for 
entitlement to service connection for emphysema and for 
disorders of the skin and heart at a hearing before a hearing 
officer at the RO.

In November 1999, the veteran's attorney clarified that a 
Travel Board hearing was not desired.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diabetes mellitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's claim of entitlement to service connection 
for PTSD is supported by cognizable evidence demonstrating 
that the claim is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including diabetes mellitus, if the disability becomes 
manifest to a compensable degree within 1 year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of, diabetes 
mellitus during his period of service.  His June 1969 
separation physical is negative for diabetes mellitus.  At 
separation from active duty his endocrine system was 
clinically evaluated as normal, and a urinalysis was negative 
for sugar.

The Board notes that while the post service medical records 
show that the veteran is currently diagnosed with adult onset 
diabetes mellitus, he has provided no competent evidence 
linking the disorder to his period of service, or to within a 
year of discharge.  That is, the veteran has provided no 
medical or scientific evidence linking diabetes to his 
military service.  Indeed, it appears that the disability 
first became manifest in 1992, some 25 years postservice.  As 
noted above, competent evidence of a current disability that 
is medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence that 
diabetes mellitus is linked to service, this claim must be 
found to be not well grounded.  Epps.

With respect to the veteran's testimony that he developed 
diabetes mellitus as a result of service, the Board notes 
that, while he is certainly capable of providing the 
testimony offered in January 1996, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had diabetes 
mellitus, and as the appellant has submitted no medical 
opinion or other competent evidence to support his claim that 
diabetes is in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

PTSD 

The Board finds that the veteran's claim for entitlement to 
service connection for PTSD is well grounded.  He has 
provided medical evidence of a current diagnosis of PTSD.  He 
has also presented lay evidence of an in-service stressor 
which for well groundedness purposes, must be considered 
credible, Justus v. Principi, 3 Vet. App. 510, 513 (1992);  
and he has presented medical-nexus evidence generally linking 
his PTSD to his service.  Epps.

Hence, the claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

In this regard, the veteran is seeks entitlement to service 
connection for PTSD.  He alleges that he was involved in 
combat situations and he witnessed the death of many of his 
friends.  He also alleges that he dug multiple mass graves to 
bury the remains of enemy soldiers and Vietnamese civilians.  
Various VA examiners and the Social Security Administration 
(SSA) have determined that he has PTSD.

In order to establish service connection for PTSD there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  If the VA determines either that the 
veteran did not engage in combat, lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted).

If determined that the veteran did not engage in combat, then 
lay testimony alone is not sufficient to establish the 
required in-service stressor.  38 C.F.R. § 3.304(f).  
Credible supporting evidence is therefore required.

In this case, while there is a clear diagnosis of PTSD, the 
evidence supporting the veteran's claimed inservice stressor 
is, at best, vague, and the credibility of the appellant's 
statements under a merits based analysis is suspect.  For 
example, the veteran claimed that his "friend" died around 
January and February 1969, yet despite their "friendship" 
he could not remember his friend's name.  

Nevertheless, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) has reported that a 
soldier named J[redacted], who served with the 984th 
Engineer Battalion, died on February 2, 1969.  While this 
evidence does not prove the claim, or place the evidence in 
equipoise, it is possible that Mr. [redacted] is the friend 
described by the veteran.

Given the foregoing, the Board cannot reach a decision at 
this time.  On remand, the RO must ask the veteran if Mr. 
[redacted] was the friend that he was referring to in his 
statement.  If so, the veteran must discuss the dates 
surrounding the death of Mr. [redacted].  The appellant must also 
discuss what Mr. [redacted]' job was and whether he had training 
in a particular specialty.  The veteran should also describe 
how he reacted to his friend's death and if, following the 
death of Mr. [redacted], any special event occurred.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and request that 
they search for any inpatient psychiatric 
treatment records pertaining to care at 
the Long Binh Psychiatric Hospital 
between July 1968 and May 1969.  All 
efforts to secure this evidence must be 
formally documented. 

2.  The RO should contact the USASCRUR 
and request that they review the unit 
histories of the 984th Engineer Company 
(LC) and of Company D, 62nd Engineer 
Battalion, to ascertain whether tractor 
operators were ordered to dig mass graves 
to bury the remains of Vietnamese 
civilians and/or enemy soldiers at any 
time between July 1968 and May 1969.  All 
efforts to secure this evidence must be 
formally documented 

3.  The RO should afford the veteran a VA 
psychiatric examination to determine 
whether he has PTSD based on any verified 
stressor.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of the stressor described 
above, and the examiner is hereby 
instructed that only credibly supported 
events may be considered for the purpose 
of determining whether exposure to an 
inservice stressor results in PTSD.  

The examiner must ask the veteran if 
[redacted] was the friend that he 
referred to in his stressor statement who 
died in February 1969.  If so, the 
veteran should explain how Mr. [redacted] 
died.  He should discuss what Mr. [redacted]' 
primary military occupational specialty 
was.  The veteran should also describe 
how he reacted to his friend's death and 
what he did immediately afterwards.  If a 
diagnosis of PTSD is appropriate, the 
examiner should comment upon the link 
between any current symptomatology and 
any verified inservice stressor.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims file, must be made 
available to the examiner for review.

The veteran must be given adequate notice 
of this examination, to include advising 
him of the consequences of failure to 
report for the examination.  If he fails 
to report, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
file to ensure that all requested 
development has been completed.  If the 
development conducted is not in complete 
compliance with the instructions provided 
above, appropriate action must be taken.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond.

If the benefit sought on appeal remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.  While this case is in remand status, the appellant 
may submit additional evidence and argument on the appealed 
issue. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 
  Credibility must be weighed in a merits based analysis, but it may not be considered when determining 
whether a claim is well grounded.

